DETAILED ACTION
Claims 1-20 filed May 6th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the previous office action, the Examiner objected to claim 6 as allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Applicant has amended the claims such that the scope of the claims no longer recites the previously indicated allowable subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich et al. (US2009/0263775) in view of Frank et al. (US2016/0300252) in view of Cario et al. (US2013/0083036)

 	Consider claim 1, where Ullrich teaches a method for operating a virtual reality environment, the method comprising: generating, using a simulator, a virtual reality scenario; (See Ullrich figure 7 and paragraphs 70-75 where there is a system for generating a surgical simulation by creating a visual overlay on a mannequin, thus a virtual scenario) translating, using a control system, the virtual reality scenario into a set of commands for one or more devices, wherein the one or more devices include a virtual reality headset to visually display the virtual reality scenario (See Ullrich figure 7 and paragraphs 74-78 where a virtual overlay is displayed on the head mounted display 754 such that the virtual overlay appears on the mannequin in order to provide a simulation of medical conditions) and a haptic glove to provide tactile feedback to a user of the virtual reality scenario; (See Ullrich paragraph 82 where haptic feedback can be provided to a user via a glove 752) transmitting the set of commands to the one or more devices to generate the virtual reality scenario; (See Ullrich paragraph 83 where force feedback signals are provided to the interface devices such that a physician could be provided feedback for a virtual instrument or virtual part of the simulated patient’s anatomy) receiving, from one or more sensors within a training room, indications of user responses to the virtual reality scenario(See Ullrich paragraph 40-42 where there are sensors that form capture mechanisms for tracking instruments and interactions that the user performs during the simulation) and analyze, using an artificial intelligence system, at least the indication to generate updated scenes within the virtual reality scenario. (See Ullrich paragraph 57-60 where the simulation program will evaluate information from the capture mechanisms to determine the haptic output provided to the simulation system, thus updating the scene of the simulation)
	Ullrich teaches indications; however, Ullrich does not explicitly teach wherein the indications include a physiological response of the user. However, in an analogous field of endeavor Frank teaches wherein the indications include a physiological response of the user. (See Frank paragraph 67, 1219, 1245, 1348 where an experience which may affect the physiological or emotional state and the resulting response may be detected by measuring the affective response of the user, where a software agent that may use the result to provide haptic feedback to the user.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the simulation of Ullrich to consider a physiological response of the user as taught by Frank. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a more immersive user experience. 

 	Ullrich teaches a simulator; however, Ullrich does not explicitly teach an event simulator. However, in the analogous field of endeavor of constructing simulations Cario teaches an event simulator (See Cario paragraph 30, 34-35 where Cario teaches medical procedure simulations can constitute an event stream where user inputs can be collected and processed to determine the next audio/ visual content in sequence.) Therefore, it would have been obvious to one of ordinary skill in the art that the simulator in Ullrich can comprise a series of events as taught by Cario. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using a known data model for its intended purpose to yield predictable results. (See Cairo paragraph 30)

 	Consider claim 2, where Ullrich teaches the method of claim 1, wherein the user and the one or more devices are within the training room having physical equipment that the user can interact with during the virtual reality scenario. (See Ullrich figure 7 and paragraphs 70-75 where there is a system for generating a surgical simulation by creating a visual overlay on a mannequin (physical equipment), thus a virtual scenario)

 	Consider claim 3, where Ullrich teaches the method of claim 2, further comprising monitoring the physical equipment for interactions from the user. (See Ullrich paragraph 83 where force feedback signals are provided to the interface devices such that a physician could be provided feedback for a virtual instrument or virtual part of the simulated patient’s anatomy)

 	Consider claim 4, where Ullrich teaches the method of claim 1, wherein the one or more sensors include a heart rate monitor, and the physiological response of the user includes a heart rate. (See Frank paragraph 1339, 1258 where the sensor may be a smartwatch that measures heart rate)

 	Consider claim 5, where Ullrich teaches the method of claim 1, wherein the one or more sensors include one or more of a microphone to detect dialogue from the user, a camera to detect movement of the user. (See Ullrich figure 7 and paragraphs 74-78 where a virtual overlay is displayed on the head mounted display 754 such that the virtual overlay appears on the mannequin in order to provide a simulation of medical conditions. The augmented reality system uses cameras to register the external environment)

	Consider claim 6, where Ullrich teaches the method of claim 5 wherein the dialog further comprises dialog between the user and at least one other user. (See Frank paragraph 934, 1035 where the affective response comes from measuring a user’s speech in a setting such as a social interaction) 

 	Consider claim 7, where Ullrich teaches a system comprising: a training room having physical equipment and sensors capable of monitoring and recording interactions from a user; (See Ullrich figure 6 and paragraphs 61-69, where there are tracking mechanisms to record the movements of a user and the instruments used by the user)  a storage of user scenarios, wherein the user scenarios include medical equipment parameters, and physiological parameters of a patient; (See Ullrich figure 6 and paragraphs 61-69, where a trainer can tune the parameters of a simulation such as the capture mechanism of a medical instrument, and physiological condition of a patient) a simulator capable of ingesting the user scenarios stored in the storage and upon receiving input signals from the physical equipment and sensors within the training room generating updates to a dynamically changing virtual reality scenario; (See Ullrich figure 6 and paragraphs 63-69 where the simulator will take in the position of the physical instruments to dynamically change the simulation by providing feedback) a virtual reality event simulator configured to receive the updates to the dynamically changing virtual reality scenario from the simulator and generate a sequence of scenes to be presented to the user; (See Ullrich figure 7 and paragraphs 74-78 where a virtual overlay is displayed on the head mounted display 754 such that the virtual overlay appears on the mannequin in order to provide a simulation of medical conditions) and a control system to receive the updates to the dynamically changing virtual reality scenario from the simulator system and the scenes from the virtual reality event simulator and translate the updates to commands to control the physical equipment and sensors to create a unique experience for the user. (See Ullrich paragraph 83 where force feedback signals are provided to the interface devices such that a physician could be provided feedback for a virtual instrument or virtual part of the simulated patient’s anatomy)
	Ullrich teaches indications; however, Ullrich does not explicitly teach wherein the sensors include one or more sensors to record a physiological response of the user. However, in an analogous field of endeavor Frank teaches wherein the sensors include one or more sensors to record a physiological response of the user. (See Frank paragraph 1339, 1258 where the sensor may be a smartwatch that measures heart rate) Therefore, it would have been obvious for one of ordinary skill in the art to modify the simulation of Ullrich to consider a physiological response of the user as taught by Frank. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a more immersive user experience. 
	Ullrich teaches a storage; however, Ullrich does not explicitly teach a database, however, in an analogous field of endeavor Cairo teaches a database. (See Cairo paragraph 27 where stored data can be in a database) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ullrich’s storage to be a database in order to utilize a known technology for the purposes of storage and yield predictable results. 
 	Ullrich teaches a simulator; however, Ullrich does not explicitly teach an artificial intelligence system. However, in an analogous field of endeavor Cairo teaches an artificial intelligence system (See Cario paragraph 30, 34-36 where Cario teaches medical procedure simulations can constitute an event stream where user inputs can be collected and processed to determine the next audio/ visual content in sequence. Where AI can be used to analyze and generate the next audio and visual content to provide to the user.) Therefore, it would have been obvious to one of ordinary skill in the art that the simulator in Ullrich can comprise a series of events as taught by Cario. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using a known data model for its intended purpose to yield predictable results. (See Cairo paragraph 30)
	Ullrich teaches a user scenario; however, Ullrich does not explicitly teach dialogue between individuals. However, in an analogous field of endeavor Cairo teaches dialogue between individuals. (See Cairo paragraph 29-30, 35 where a scene can have multiple actors and the transcript builder provides the scripts for the audio/ visual content) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ullrich with the dialogue between individuals as taught by Cairo. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of creating a more immersive experience. 

 	Consider claim 8, where Ullrich in view of Cairo in view of Frank teaches the system of claim 7, wherein the user is using a virtual reality headset and the control system generates updated images that can be presented to the user via the virtual reality headset. (See Ullrich figure 7 and paragraphs 74-78 where a virtual overlay is displayed on the head mounted display 754 such that the virtual overlay appears on the mannequin in order to provide a simulation of medical conditions)

 	Consider claim 9, where Ullrich in view of Cairo in view of Frank teaches the system of claim 7, further comprising a scent synthesizer to generate one or more smells as indicated by the control system. (See Ullrich paragraph 79 where the effect may be an olfactory or scent effect) 

 	Consider claim 13, where Ullrich in view of Cairo in view of Frank teaches the system of claim 7, wherein the physical equipment or sensors include one or more of a microphone to detect dialogue from the user or a camera to detect movement of the user. (See Ullrich paragraphs 32, 75-77 where cameras work in conjunction with the visual overlay system to generate appropriate images) 

 	Consider claim 14, where Ullrich in view of Cairo in view of Frank teaches the system of claim 7, further comprising a virtual reality headset configured to receive the sequence of scenes generated by the virtual reality event simulator and present the sequence of scenes to the user. (See Cario paragraph 30, 34-36 where Cario teaches medical procedure simulations can constitute an event stream where user inputs can be collected and processed to determine the next audio/ visual content in sequence. Where AI can be used to analyze and generate the next audio and visual content to provide to the user.) Therefore, it would have been obvious to one of ordinary skill in the art that the simulator in Ullrich can comprise a series of events as taught by Cario. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using a known data model for its intended purpose to yield predictable results. (See Cairo paragraph 30)

 	Consider claim 15, where Ullrich in view of Cairo in view of Frank teaches the system of claim 7, further comprising one or more speakers to present sounds as part of the dynamically changing virtual reality scenario. (See Ullrich paragraph 79 where the effect may be a speaker generator)

 	Consider claim 16, where Ullrich in view of Cairo in view of Frank teaches the system of claim 15, wherein the sounds include dialogue from other characters, patient noises, physical machine noises, or hospital announcements. (See Cairo paragraph 29-30, 35 where a scene can have multiple actors and the transcript builder provides the scripts for the audio/ visual content) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ullrich with the dialogue between individuals as taught by Cairo. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of creating a more immersive experience.

	Consider claim 17, where Ullrich teaches a non-transitory computer-readable storage medium containing a set of instructions that when executed by one or more processors cause a machine to: generate a virtual reality scenario; (See Ullrich figure 7 and paragraphs 70-75 where there is a system for generating a surgical simulation by creating a visual overlay on a mannequin, thus a virtual scenario) translate the virtual reality scenario into a set of commands for one or more devices, wherein the one or more devices include a virtual reality headset to visually display the virtual reality scenario (See Ullrich figure 7 and paragraphs 74-78 where a virtual overlay is displayed on the head mounted display 754 such that the virtual overlay appears on the mannequin in order to provide a simulation of medical conditions) and a haptic glove to provide tactile feedback to a user of the virtual reality scenario; (See Ullrich paragraph 82 where haptic feedback can be provided to a user via a glove 752)  transmit the set of commands to the one or more devices to generate the virtual reality scenario. (See Ullrich paragraph 83 where force feedback signals are provided to the interface devices such that a physician could be provided feedback for a virtual instrument or virtual part of the simulated patient’s anatomy) receive, from one or more sensors within a training room, indications of user responses to the virtual reality scenario(See Ullrich paragraph 40-42 where there are sensors that form capture mechanisms for tracking instruments and interactions that the user performs during the simulation) and analyze, using a simulator, at least the indication to generate updated scenes within the virtual reality scenario. (See Ullrich paragraph 57-60 where the simulation program will evaluate information from the capture mechanisms to determine the haptic output provided to the simulation system, thus updating the scene of the simulation)
	Ullrich teaches indications; however, Ullrich does not explicitly teach wherein the indications include a physiological response of the user. However, in an analogous field of endeavor Frank teaches wherein the indications include a physiological response of the user. (See Frank paragraph 67, 1219, 1245, 1348 where an experience which may affect the physiological or emotional state and the resulting response may be detected by measuring the affective response of the user, where a software agent that may use the result to provide haptic feedback to the user.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the simulation of Ullrich to consider a physiological response of the user as taught by Frank. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a more immersive user experience. 
	Ullrich teaches a simulator; however, Ullrich does not explicitly teach an artificial intelligence system. However, in an analogous field of endeavor Cairo teaches an artificial intelligence system (See Cario paragraph 30, 34-36 where Cario teaches medical procedure simulations can constitute an event stream where user inputs can be collected and processed to determine the next audio/ visual content in sequence. Where AI can be used to analyze and generate the next audio and visual content to provide to the user.) Therefore, it would have been obvious to one of ordinary skill in the art that the simulator in Ullrich can comprise a series of events as taught by Cario. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using a known data model for its intended purpose to yield predictable results. (See Cairo paragraph 30)

 	Consider claim 18, where Ullrich in view of Frank in view of Cairo teaches the non-transitory computer-readable storage medium of claim 17, wherein the user and the one or more devices are within the training room having physical equipment that the user can interact with during the virtual reality scenario. (See Ullrich paragraph 83 where force feedback signals are provided to the interface devices such that a physician could be provided feedback for a virtual instrument or virtual part of the simulated patient’s anatomy)

 	Consider claim 19, where Ullrich in view of Frank in view of Cairo teaches the non-transitory computer-readable storage medium of claim 17, however, Ullrich does not explicitly disclose wherein the set of instructions when executed by the one or more processors further cause the machine to ingest a plurality of scenarios stored in a database and identify, using an artificial intelligence system, updates to the virtual reality scenario. However, in the same field of endeavor Cairo teaches the limitation. (See Cario paragraph 27, 30, 34-36 where Cario teaches medical procedure simulations can be stored on a database and can constitute an event stream where user inputs can be collected and processed to determine the next audio/ visual content in sequence. Where AI can be used to analyze and generate the next audio and visual content to provide to the user.) Therefore, it would have been obvious to one of ordinary skill in the art that the simulator in Ullrich can comprise a series of events as taught by Cario. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using a known data model for its intended purpose to yield predictable results. (See Cairo paragraph 30)

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich in view of Cario in view of Frank as applied to claim 9 above, in further view of Hendricks et al. (US2018/0293802)

 	Consider claim 10, where Ullrich in view of Cairo in view of Frank teaches the system of claim 9, however they do not explicitly teach wherein the one or more smells include a smell of blood. However, in the same field of endeavor Hendricks teaches wherein the one or more smells include a smell of blood. (See Hendricks paragraph 227 where the mannequin releases blood or vomit smells.) It would have been obvious for one of ordinary skill in the art to modify Ullrich to include blood smells as taught by Hendricks. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using common smells associated with medical procedures. 

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich in view of Cario in view of Frank as applied to claim 7 above, in further view of Samosky et al. (US2013/0323700)

 	Consider claim 11, where Ullrich in view of Cairo in view of Frank teaches the system of claim 7, further comprising an operator console allowing an operator to modify the simulation (See Ullrich paragraph 75 where the simulation can be modified by a simulation supervisor) however they do not explicitly teach to select one or more training objectives to be presented to the user. However, in the same field of endeavor Samosky teaches the limitation. (See Samosky paragraph 32, 74 where the invention provides objective performance metrics of clinical technique) Therefore, it would have been obvious for one of ordinary skill in the art that the supervisor in Ullrich would be motived to modify the simulation by selecting a training objective as taught by Samosky. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing measurable feedback to the end user so that the user can more accurately track their performance. 

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich in view of Cario in view of Frank as applied to claim 17 above, in further view of Samosky et al. (US2013/0323700)

 	Consider claim 20, where Ullrich discloses the non-transitory computer-readable storage medium of claim 17, however Ullrich does not explicitly teach wherein the set of instructions when executed by the one or more processors further cause the machine to analyze interactions of the user throughout the virtual reality scenario and generate a training plan specific to that user. However, in the same field of endeavor Samosky teaches the limitation. (See Samosky paragraph 32, 74 where the invention provides objective performance metrics of clinical technique and enter the results into an assessment algorithm to generate a report) Therefore, it would have been obvious for one of ordinary skill in the art that the supervisor in Ullrich would be motived to modify the simulation by selecting a training objective as taught by Samosky. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing measurable feedback to the end user so that the user can more accurately track their performance.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 12 recites “The system of claim 7, wherein the physical equipment includes a dummy, a bed, one or more IV systems, a curtain, a sink, and a ventilator machine.” While Ullrich teaches a dummy (See Ullrich figure 7) and various surgical tools (See Ullrich paragraphs 96-97) that respond to the simulation, Ullrich does not teach “the control system to receive updates to the dynamically changing virtual reality scenario… and translate the updates to command to control the physical equipment, wherein the physical equipment includes a dummy, a bed, one or more IV systems, a curtain, a sink, and a ventilator machine.” It would be non-obvious for one of skill in the art to control all of the listed physical equipment. Thus, claim 12 is objected to as allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624